DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.

Response to Arguments
Claims 1 – 23 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 23 remain rejected under 35 U.S.C. §103.   
Applicant's arguments filed with respect to claims 1 – 23 have been fully considered but they are moot in view of new rejection. 

Applicant argues that there is no teaching in Colley and Muddu in combination applying a second algorithm to identify patterns in the merged data and enriching the data based on one or more identified patterns, wherein the identified patterns are indicative of a relationship between one or more of the plurality data sources, wherein the relationship comprises a complete causal relationship, an incomplete causal relationship, or a correlational relationship, wherein enriching the data based on the one or more identified patterns comprises recording the relationship to generate enriched data.
In response to Applicant’s argument, the Examiner submits Colley in combination with Muddu further in combination with Pi teach applying a second algorithm to identify patterns in the merged data and enriching the data based on one or more identified patterns, wherein the identified patterns are indicative of a relationship between one or more of the plurality data sources, wherein the relationship comprises a complete causal relationship, an incomplete causal relationship, or a correlational relationship, wherein enriching the data based on the one or more identified patterns comprises recording the relationship to generate enriched data in paragraphs 29 – 31. Pi teaches in paragraph 29 various algorithms beings deployed to not only integrate data but also the fuser implements a temporal correlation rule based algorithm to discover patterns between different source data streams. The temporal correlation algorithms establish causality between two triplets of data for a defined time span. Paragraph 31 teaches that a rule engine processes the extracted data to discover complicated patterns and validate correctness of data. Correlation inference in static datasets may rely on Association and Bayesian models. Pi further states in paragraph 60 that the embodiments of this disclosure integrate various types of data source and data format for finding the correlation and causality relationship among different entities.

Double Patenting
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28 – 29 of copending U.S. Patent Application No 17/372,256. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 17/372247 and the instant applications are claiming common subject matter, as follows: 
US Application No. 17/372256 
Instant Application No. 17/372247
Claim 1. A computer-implemented method comprising:
a) identifying a plurality of data sources associated with an automation environment, wherein each data source comprises a respective data source configuration; 
b) retrieving data from at least one of the identified data sources; 
c) generating a plurality of data source mapping profiles, each data source mapping profile specific to a particular data source configuration, wherein generating a data source mapping profile comprises i) observing network communications for a particular data source, and applying a machine learning model to generate a plurality of preliminary data source mapping profiles; ii) determining whether human validation is needed to update one or more of the plurality of preliminary data source mapping profiles; iii) conducting human validation to the one or more of the plurality of preliminary data source mapping profiles to generate an output, and sending the output as a training example to the machine learning model; and iv) generating the plurality of data source mapping profiles by the machine learning model
d) maintaining a first data store comprising the plurality of data source mapping profiles; 
e) selecting a data source mapping profile from the plurality of data source mapping profiles, that is specific to the respective data source configuration associated with each of the at least one identified data source; and 
f) applying a first algorithm to map the retrieved data to a predetermined ontology based on the selected data source mapping profile for the at least one identified data source.

1. A computer-implemented method comprising: 
a) identifying a plurality of data sources associated with an automation environment; 
b) retrieving data from at least one of the identified data sources; 
c) applying a first algorithm to map the retrieved data to a predetermined ontology; 

d) merging the mapped data into a data store comprising timeseries of the mapped data, wherein the data store comprises a graph database, wherein each vertex in the graph includes a timeseries store to capture data changes over time based on timestamp associated with the mapped data, wherein merging the mapped data into the data store comprises matching mapped data with evolved vertices in the graph and merging new properties, shape details, or relationships into the matched vertices and timeseries data recorded in the vertex's timeseries store;
e) applying a second algorithm to identify patterns in the merged data and enriching the data based on one or more identified patterns; and 
f) providing one or more APIs or one or more real-time streams to provide access to the enriched data.
Claims 2-21 are also provisionally obvious to the claims 2-27of the U.S. Patent co-pending Application No. 17/372256


Claims 1, 22 and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 28 – 29 of copending U.S. Patent Application No 17/372,256. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “identifying a plurality of data sources associated with an automation environment” of the application is equivalent to the limitation “identifying a plurality of data sources associated with an automation environment” of the co-pending application) in scope and they use the similar limitations and produce the same end result of applying algorithm to map the retrieved data to a predetermined ontology.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1 and 28 – 29 of the co-pending application to arrive at the claims 1, 22 and 23 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Colley et al. (‘Colley’ herein after) (US 2021/0090694 A1) further in view of Muddu et al. (‘Muddu’ herein after) (US 9667641 B2) further in view of Pi et al. (‘Pi’ herein after) (US 2021/0273965 A1).

With respect to claim 1, 22, 23, 
Colley teaches a computer-implemented method comprising: a) identifying a plurality of data sources associated with an automation environment (figure 3 depicts various data sources in element 102 and paragraph 960, paragraph 974 - 975 teaches that system services depicted in figure 1 work as operating in an automated environment); b) retrieving data from at least one of the identified data sources (paragraph 995 teaches receiving/retrieving messaged from the data sources) wherein the data is associated with a timestamp (paragraph 964 – 966 teach that the data stored has metadata including date and time data); c) applying a first algorithm to map the retrieved data to a predetermined ontology wherein the mapped data remains associated with the timestamp (paragraph 996 – 998 teaches that the retrieved data is analyzed/processed to see if it is to be added, and if it is to be added then transferring it to be added, and transformed according to the mapping, paragraph 964 – 966 teach that the data stored has metadata including date and time data which can be used to analyze and map the data, paragraph 1392 teaches the various ontological concepts, paragraph 1158 teaches an ontological graphing algorithm); d) merging the mapped data into a data store (paragraph 998 teaches the restructure, transform of data and then loading/merging into the respective database); e) applying a second algorithm to identify patterns in the merged data and enriching the data based on one or more identified patterns (figure 80, paragraph 1295 – 1297 teaches applying machine learning algorithms to identify patterns in the data); and f) providing one or more APIs or one or more real-time streams to provide access (figure 3, 5, paragraphs 1006 – 1008 teaches that once the data has been processed it is published and is alerted to be consumed/used by users, thus providing access to the enriched data that is in the format that is ready to be consumed and has metadata with it).
Colley does not explicitly teach as claimed that merging the mapped data which comprises timeseries of the mapped data or providing one or more APIs or one or more real-time streams to provide access to the enriched data and wherein the data store comprises a graph database, wherein each vertex in the graph includes a timeseries store to capture data changes over time based on the timestamp associated with the mapped data, wherein merging the mapped data into the data store comprises matching mapped data with evolved vertices in the graph and merging new properties, shape details, or relationships into the matched vertices and timeseries data recorded in the vertex's timeseries store.
However, Muddu teaches as claimed that merging the mapped data which comprises timeseries of the mapped data or providing one or more APIs or one or more real-time streams to provide access to the enriched data in figure 3 & 4 time-series database is depicted, column 13 teaches a data block is received and processed as an ETL block which adds the data processed related to the event data and is then prepared for more effective consumption using APIs in real time or in batches. Muddu further teaches wherein the data store comprises a graph database, wherein each vertex in the graph includes a timeseries store to capture data changes over time, wherein merging the mapped data into the data store comprises matching mapped data with evolved vertices in the graph and merging new properties, shape details, or relationships into the matched vertices and timeseries data recorded in the vertex's timeseries store. Muddu teaches using a time series database for storing time-stamped data (element 370) and columns 17 – 18 teaches that anomalies may be stored in the time series database and they may also be stored in graph databases and an event-specific relationship graph associated with that event can be updated and this update to an individual event's relationship graph allows the composite relationship graph to include nodes representing anomalies. Muddu in columns 24 – 27 teaches the graph generator attaches the relationship graph to the associated event data. Muddu teaches that at the messaging system, the relationship graphs (mini-graphs) for all events, or at least for multiple events, can be combined into a larger, composite relationship graph. The event-specific relationship graphs are merged into the composite relationship graph on an ongoing basis, such that the composite relationship graph continuously grows over time. The composite graph enables the platform to perform analytics on entity behaviors, which can be a sequence of activities, a certain volume of activities, or can be custom defined by the administrator (e.g., through a machine learning model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colley to include the teachings of Muddu because both of the references are in the same field of study, integration and automation. Furthermore, column 8 of Muddu teaches the scalability of the applications of the analysis of the data collected automatically, the techniques introduced here can be used for automated fraud detection anomaly and threat detection; suitable behavioral analysis and data indicative of performance or operation of equipment in a computing system.
Colley does not explicitly teach as claimed wherein the identified patterns are indicative of a relationship between one or more of the plurality data sources, wherein the relationship comprises a complete causal relationship, an incomplete causal relationship, or a correlational relationship, wherein enriching the data based on the one or more identified patterns comprises recording the relationship to generate enriched data.
However, Pi teaches as claimed wherein the identified patterns are indicative of a relationship between one or more of the plurality data sources, wherein the relationship comprises a complete causal relationship, an incomplete causal relationship, or a correlational relationship, wherein enriching the data based on the one or more identified patterns comprises recording the relationship to generate enriched data in paragraphs 29 – 31. Pi teaches in paragraph 29 various algorithms beings deployed to not only integrate data but also the fuser implements a temporal correlation rule based algorithm to discover patterns between different source data streams. The temporal correlation algorithms establish causality between two triplets of data for a defined time span. Paragraph 31 teaches that a rule engine processes the extracted data to discover complicated patterns and validate correctness of data. Correlation inference in static datasets may rely on Association and Bayesian models. Pi further states in paragraph 60 that the embodiments of this disclosure integrate various types of data source and data format for finding the correlation and causality relationship among different entities. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colley to include the teachings of Pi because both of the references are in the same field of study, integration and automation. Furthermore, paragraph 13 of Pi states that an event entity detection and linking module generates a model for a plurality of event entities extracted from a plurality of different data sources. The model encodes a set of linked event entities and their relationships. Furthermore, the data standardization of domain knowledge along with a fusion module performs temporal correlation detection across data streams of the different data sources for establishing causality between triplets of association models within a defined time span.

With respect to claim 2,
Colley as modified teaches the method of claim 1, wherein the automation environment comprises at least one networked industrial or commercial automation system (paragraph 260 teaches the automation environment in networked industry, Colley).
 
With respect to claim 3,
Colley as modified teaches the method of claim 1, wherein the plurality of data sources comprises at least one device, at least one programmable logic controller (PLC), at least one automation controller, at least one data file, at least one cloud service, or a combination thereof (figure 3a shows a cloud service, paragraph 957 teaches various devices that have at least one programmable logic controller, also paragraphs 994 – 995, Colley).

With respect to claim 4,
Colley as modified teaches the method of claim 1, wherein the plurality of data sources comprises at least one device utilizing a first communications protocol and at least one device utilizing a second communications protocol, wherein the first communications protocol is different from the second communications protocol (paragraph 956, 1289 teach various suitable communications protocols, Colley).

With respect to claim 5,
Colley as modified teaches the method of claim 1, wherein the identifying the plurality of data sources is performed by passive discovery, active discovery, target interrogation, or a combination thereof (paragraph 956, 1289 teach various suitable communications protocols which obviously includes the plurality of IP-subnet as passive, active and specific target, Colley and column 14 lines 26 – 39, Muddu).

With respect to claim 6,
Colley as modified teaches the method of claim 5, wherein the passive discovery comprises observing traffic on a network (column 14 lines 26 – 39, Muddu).

With respect to claim 7,
Colley as modified teaches the method of claim 6, wherein the passive discovery comprises identifying an origin or a destination for the traffic on the network (column 14 lines 26 – 39, 53 – 67 and column 15 lines 1 – 30, Muddu).

With respect to claim 8,
Colley as modified teaches the method of claim 5, wherein the active discovery comprises IP subnet scanning on a network, port scanning on a network, issuing protocol specific discovery commands on a network, or a combination thereof (paragraph 956, 1289 teach various suitable communications protocols which obviously includes the plurality of IP-subnet as passive, active and specific target, Colley and column 15 lines 1 – 30, Muddu).

With respect to claim 9,
Colley as modified teaches the method of claim 5, wherein the target interrogation comprises introspecting at least one PLC on a network (paragraph 956, 1289 teach various suitable communications protocols which obviously includes the target interrogation comprises introspecting at least one PLC on a network, Colley and column 15 lines 1 – 30, Muddu).

With respect to claim 10,
Colley as modified teaches the method of claim 1, wherein the retrieving data is performed on a schedule, performed in response to an event, as a result of passively observing communications among the data sources, or a combination thereof (column 13, column 14 column 14 lines 26 – 39, Muddu).

With respect to claim 11,
Colley as modified teaches the method of claim 1, wherein the first algorithm comprises, a logic schema, a set of rules, a machine learning model, a statistical model, or a combination thereof (column 14 lines 1 – 14, Muddu).

With respect to claim 12,
Colley as modified teaches the method of claim 1, wherein the data store comprises a graph database, wherein each vertex in the graph includes a timeseries store to capture data changes over time (figure 3 & 4 time-series database is depicted, column 13 teaches a data block is received and processed as an ETL block which adds the data processed related to the event data and column 16, Muddu).

With respect to claim 13,
Colley as modified teaches the method of claim 12, wherein the merging the mapped data into the data store comprises matching mapped data with evolved vertices in the graph and merging new properties, shape details, or relationships into the matched vertices and timeseries data recorded in the vertex's timeseries store (figure 3 & 4 time-series database is depicted, column 13 teaches a data block is received and processed as an ETL block which adds the data processed related to the event data and column 15 – 16, Muddu).

With respect to claim 14,
Colley as modified teaches the method of claim 13, wherein the vertices, edges, properties, and underlying data is continuously updated to reflect the state of the extracted data (figure 80, paragraph 998 teaches the restructure, transform of data and then loading/merging into the respective database paragraph 1295 – 1297 teaches applying machine learning algorithms to identify patterns in the data, Colley and figure 3 & 4 time-series database is depicted, data block is received and processed as an ETL block which adds the data processed related to the event data column 15 – 16, Muddu).

With respect to claim 15,
Colley as modified teaches the method of claim 13, wherein the enriching the data comprises creating, updating, or deleting vertices in the graph, edges in the graph, vertex properties in the graph, or edge properties in the graph (column 20 lines 48 – 67 and column 21 lines 3 – 25, Muddu).

With respect to claim 16,
Colley as modified teaches the method of claim 13, wherein the applying the second algorithm to identify patterns in the merged data comprises identifying patterns in the graph, the timeseries, or both the graph and the timeseries (paragraph 1295 – 1297 teaches applying machine learning algorithms to identify patterns in the data, Colley and column 13 lines 34 – 55, Muddu).

With respect to claim 17,
Colley as modified teaches the method of claim 13, wherein the enriching the data is performed by a plurality of software agents, each configured to generate a specific enrichment (column 13 lines 34 – 55 and column 21 lines 3 – 25, Muddu).

With respect to claim 18,
Colley as modified teaches the method of claim 17, further comprising contributing enrichments back to the graph database (column 13 lines 34 – 55 and column 20 lines 48 – 67 and column 21 lines 3 – 25, Muddu).

With respect to claim 19,
Colley as modified teaches the method of claim 18, wherein the enrichments are contributed back to the graph database by origin tagging, wherein the origin tagging identifies the software agent that generated the enrichment (column 13 lines 34 – 55, Muddu).

With respect to claim 20,
Colley as modified teaches the method of claim 1, wherein the second algorithm comprises a statistical analysis, a machine learning model, or a combination thereof (paragraph 1295 – 1297 teaches applying machine learning algorithms to identify patterns in the data, Colley and column 14 lines 1 – 14, Muddu).

With respect to claim 21,
Colley as modified teaches the method of claim 1, wherein the steps are performed by a computer-based platform automatically and continuously (figure 80, paragraph 998 teaches the restructure, transform of data and then loading/merging into the respective database paragraph 1295 – 1297 teaches applying machine learning algorithms to identify patterns in the data, Colley and figure 3 & 4 time-series database is depicted, data block is received and processed as an ETL block which adds the data processed related to the event data column 15 – 16, Muddu).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180232459 A1 teaches a building management system including a timeseries storage interface configured to store the raw data timeseries and the derived data timeseries in a timeseries database along with a highly efficient tool for providing information to users, allowing then to better understand causalities of events collected from various sensors or other data inputs within the BMS. 
US 20200296137 A1 teaches in figures 10, 11 and in its disclosure teaches information may be received continuously, passively collecting events and monitoring activity over time while feeding  collected information into a graphing service for use in producing time-series graphs of states and changes over time. This collated time-series data may then be used to produce a visualization of changes over time, quantifying collected data into a meaningful and understandable format. As new events are recorded, these events are automatically incorporated into the time-series data and visualizations are updated accordingly, providing live monitoring of a wealth of information in a way that highlights meaningful data without losing detail due to the quantity of data points under examination.
US20200026710 teaches information delivery platform configured to extract raw data from a plurality of source systems, load and store the raw data at a non-transient data store and in response to the request to generate data for consumption select a set of data from the raw data based on a data map, transform the selected set of data into a curated set of data based on the data map and transmit the curated set of data to a channel for consumption.
US 20190324831 A1 states that the innovation provides for associative event analysis to further develop automatic learning algorithms to extract the association patterns from individual component events. The event association algorithms extract possible correlation and causality relationships among different system components based on the start time of different events.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 10/21/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166